NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.
In the Supreme Court of Georgia



                                                   Decided: August 23, 2022


      S19Z1369. INQUIRY CONCERNING JUDGE TERRINEE
                     LYNETTE GUNDY.


        PER CURIAM.

        This judicial discipline matter is before the Court on the

agreement between the Director of the Judicial Qualifications

Commission (“JQC”) and City of Atlanta Municipal Court Judge

Terrinee Lynette Gundy. The agreement would resolve formal

charges against Judge Gundy, alleging excessive tardiness and

absenteeism, with a suspension of 30 to 90 days and a public

reprimand, pursuant to Rule 23 of the JQC’s Rules. As explained

below, we accept the agreement and order that Judge Gundy be

suspended without pay for 90 days and publicly reprimanded.

        In 2017, the JQC initiated a preliminary investigation of Judge

Gundy, and after gathering some evidence, launched a full
investigation, which included Judge Gundy making at least one in-

person statement before the Investigative Panel.1 The JQC filed

formal charges against Judge Gundy in June 2019. Amended formal

charges were filed with this Court in January 2022; the JQC

Director has explained that these were filed after review of the

evidence, extensive discussions with Judge Gundy’s counsel, and in

anticipation of reaching an agreement as to discipline. The amended

formal charges dropped certain counts alleging that Judge Gundy

took steps to conceal her tardiness and absenteeism and misled the

Investigative Panel. The JQC Director explained that further

investigation led him to conclude that those allegations could not be

proved by clear and convincing evidence.

      According to the amended formal charges, Judge Gundy

violated the Code of Judicial Conduct by being habitually tardy and




      1The discipline by consent agreement recites several reasons for the slow
resolution of this matter, including a change in JQC director, the COVID-19
pandemic and accompanying statewide judicial emergency, recusal by two
members of the JQC’s Hearing Panel, and the Hearing Panel’s decision to
grant a stay of these proceedings while matters relevant to the constitution of
the JQC were heard before other courts.
                                      2
excessively absent. Counts One through Three, the allegations of

which Judge Gundy admits are true and violations of the Code of

Judicial Conduct, allege that Judge Gundy violated the Code

through her habitual tardiness. These counts allege that from

September 2015 through February 2018, Judge Gundy regularly

arrived to work at the courthouse much later than the time that she

was scheduled to preside over court matters. Judge Gundy’s

tardiness was described by several witnesses and confirmed by

access-card records. These records showed that from September 1

through December 31, 2015, Judge Gundy arrived well after 9:00

a.m. for her 8:00 a.m. calendars on approximately 69 days, arriving

after 10 a.m., when her second calendar was scheduled to begin, on

approximately 62 of those days. Records showed that from January

1 through June 1, 2016, Judge Gundy arrived at the courthouse after

9:00 a.m. for her 8:00 a.m. calendars on approximately 80 days and,

on approximately 57 of those days, did not arrive at the courthouse

until after her second calendar was scheduled to begin. From July

10 to December 31, 2017, Judge Gundy arrived late on

                                 3
approximately 62 days, 33 days after 9:00 a.m. and four days after

her 10:00 a.m. calendar was scheduled to begin. And from January

1 through February 22, 2018, Judge Gundy arrived late on

approximately 18 days, five of those after 9:00 a.m. The amended

formal charges allege that, by this habitual tardiness, Judge Gundy

violated several rules of the Code of Judicial Conduct: Rule 1.2 (A)

(requiring judge to act all times in manner that promotes public

confidence in the independence, integrity, and impartiality of the

judiciary); Rule 2.1 (requiring that judicial duties take “precedence

over all other activities”); and Rule 2.2 (requiring that judges dispose

of all matters fairly, promptly, and efficiently).

     Counts Four through Seven, the allegations of which Judge

Gundy also admits are true and violations of the Code of Judicial

Conduct, allege excessive absenteeism from January 2016 through

July 2018. According to the amended formal charges, Judge Gundy

was absent from work approximately 40 days in 2016, 63 days in

2017, and 19 days for the period of January 1 through July 17, 2018.

The amended formal charges note that Judge Gundy suffered from

                                   4
an illness in early 2017 that contributed to her absences, but allege

that she was absent on 33 days in 2017 after the resolution of that

illness. A significant number of Judge Gundy’s absences, including

those unrelated to her illness, resulted in the Municipal Court of

Atlanta expending resources to employ senior judges or judges pro

tem to cover for her. The amended formal charges allege that these

actions by Judge Gundy violated Rules 1.2 (A), 2.1 and 2.2 of the

Code of Judicial Conduct, as well as Rule 2.7 (requiring judges to

hear and decide all assigned matters except when disqualified).

     Finally, the amended formal charges include charges, Counts

Eight through Twelve, related to allegations of a particular incident

in March 2017, in which Judge Gundy allegedly refused to afford at

least six defendants an opportunity to appear in court to which they

were entitled by law. According to the amended formal charges, at a

March 8, 2017, court session in which Judge Gundy was presiding

over her “in-custody” calendars, both the prosecutor and defense

counsel informed Judge Gundy that the law required that the

defendants be brought into the courtroom and seen that morning.

                                 5
But Judge Gundy refused, as she was attempting to hurry through

the calendar. As the defendants remained in custody for several

days, an attorney with the Public Defender’s Office for the City of

Atlanta filed an emergency petition for a writ of habeas corpus

seeking to compel the release of the defendants; a hearing in

Superior Court on the motion was set for March 16, 2017. Between

March 14 and 15, 2017, Judge Gundy issued signature bonds for

each of the defendants, effectively mooting the habeas petitions. As

a result of Judge Gundy’s actions, the amended formal charges

allege, the six defendants remained incarcerated days after they

would have been entitled to release. The amended formal charges

allege that by these actions Judge Gundy violated Rules 1.2 (A), 2.2

and 2.7 of the Code of Judicial Conduct, as well as Rules 1.1

(requiring judges to respect and comply with the law) and 2.6 (A)

(requiring judge to accord a right to be heard to all with a legal

interest in a proceeding). In the discipline by consent agreement,

Judge Gundy “admits that evidence exists with which the Director

could properly prove the facts and circumstances herein as they

                                 6
relate to Counts Eight through Twelve” and “admits that evidence

exists with which the Director could properly prove that she violated

the Code as alleged in Counts Eight through Twelve.”

     The JQC Director and Judge Gundy in July 2022 asked the

Hearing Panel to approve their agreement to resolve the matter by

Judge Gundy receiving a public reprimand and a suspension of 30

to 90 days. In recommending that the Hearing Panel accept this

agreement, the Director cites in mitigation Judge Gundy’s apparent

cessation of the charged conduct; her expressions of remorse and

regret and vow to never engage in such conduct again; her insistence

that she has learned from her past conduct and the disciplinary

process; her retention by Atlanta voters twice since the inception of

the JQC’s investigation; her active involvement in numerous civic

and religious activities; and the fact that this matter represents the

only substantiated complaint that Judge Gundy has faced since

becoming a judge in 2013. Specifically as to the allegations at hand,

the Director says that two serious health issues are “relevant to

Judge’s Gundy’s absences from the beginning of November of 2016

                                  7
through the end of April 2017,” and that, “relevant to her tardiness,

the public defenders and assistant solicitors assigned to Judge

Gundy’s courtroom specifically requested that they be permitted to

engage in pretrial negotiations at the beginning of her 8:00 [a.m.]

in[-]custody calendars held five days a week before Judge Gundy

would take the bench and actually begin hearing cases.” The

Hearing Panel voted unanimously to accept the agreement, and on

July 25, 2022, filed it with this Court for approval.

     This Court previously has imposed a public reprimand for

habitual tardiness and absenteeism by a judge. See Inquiry

Concerning Stokes, 304 Ga. 665 (821 SE2d 343) (2018). But, as

acknowledged by the JQC Director and Judge Gundy in their

agreement, the facts of this case are more egregious than that one.

Judge Gundy was absent approximately 40 days in 2016, 63 days in

2017, and 19 days in 2018 (through July 17, 2018), considerably

more than Judge Stokes. See Stokes, 304 Ga. at 665. Judge Gundy’s

tardiness appears greater than Judge Stokes’s; while Judge Stokes

often began court more than an hour late, and sometimes did not

                                  8
arrive at the courthouse until after the court’s scheduled starting

time, Judge Gundy often did not even arrive at the courthouse until

two or more hours after the scheduled start time. See id. Moreover,

Judge Gundy also agrees that the JQC could prove that she violated

the law by refusing, over objection, to allow scheduled appearances

of arrestees, resulting in six arrestees each staying in jail for

approximately an extra week. No such harm was at issue in Judge

Stokes’s case. See id. at 665-666.

     Much of the misconduct at issue here has gone unexplained by

Judge Gundy. Although the agreement indicates that health issues

explain Judge Gundy’s absences from the beginning of November

2016 through the end of April 2017, that does not necessarily explain

all 40 of her absences in 2016 and leaves unexplained 33 absences

in 2017 and 19 absences in less than the first seven months of 2018.

Although the agreement suggests that Judge Gundy sometimes was

late for her 8:00 a.m. calendars because lawyers asked to engage in

negotiations before she took the bench, that does not explain why

Judge Gundy on many occasions arrived at the courthouse after 9:00

                                     9
a.m. or even 10:00 a.m., even when she had court. And the

agreement is silent on Judge Gundy’s response to the counts based

on the March 2017 incident that kept six defendants in jail days

beyond when they should have been released, except to suggest that

she does not concede that events transpired as alleged by the JQC

(although she agrees that the allegations could be proved). This last

incident is particularly concerning to us.

     Nevertheless, the Court now accepts the agreement with Judge

Gundy approved by the Hearing Panel and filed with this Court on

July 25, 2022. We do so with some hesitation; the allegations, all of

which Judge Gundy either admits altogether or agrees that the JQC

could prove, are serious, especially the refusal to follow the law —

over objection by both the State and defendants — that led to six

defendants each spending an unnecessary week in jail. But this case

has been pending for over three years, both Judge Gundy and the

people she serves deserve a resolution (which would be delayed even

further if we reject this agreement), and a 90-day suspension is

among the most serious sanctions we have ever imposed short of

                                 10
removal from office.2 Accordingly, this Court orders that Judge

Terrinee Lynette Gundy be suspended without pay for 90 days and

receive a public reprimand, which shall be imposed on her in person

in open court by a judge designated by this Court. Upon issuance of

this opinion, all filings made in this Court in this matter shall be

unsealed. See JQC Rule 23 (D).

     Discipline by consent accepted. Public reprimand and
suspension for 90 days. All the Justices concur, except Colvin, J.,
disqualified.




      2 We are skeptical that retention by the voters is properly considered a
mitigating factor. And active involvement in numerous civic and religious
activities, while often mitigating in other circumstances, seems somewhat out
of place as a factor in mitigation for charges of not being sufficiently present at
work. But even if we were to discount those factors entirely, we would arrive
at the same conclusion.
                                        11